 

FORM REGISTRATION RIGHTS AGREEMENT

 

[attached]

 

 

   

 

REGISTRATION RIGHTS AGREEMENT

 

among

 

QUARTET HOLDCO LTD.

 

and

 

certain holders identified herein

 

Dated: [ ], 2014

- 2 -

   

 

TABLE OF CONTENTS

  

    Page 1. Definitions and Interpretation 1       2. General; Securities
Subject to this Agreement 6       3. Demand Registration 7       4. Incidental
or “Piggy-Back” Registration 10       5. Shelf Registration 11       6. Lock-up
Agreements 13       7. Registration Procedures 14       8. Indemnification;
Contribution 22       9. Miscellaneous 24

 

- 1 -

   

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
__ day of _______, 2014, by and among Quartet Holdco Ltd., a Bermuda company
(the “Company”), and each of the persons or entities listed under the caption
“Stockholders” on the signature page hereof (each a “Stockholder” and
collectively the “Stockholders”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in
Section 1.

 

RECITALS:

 

WHEREAS, the Stockholders and the Company desire to enter into this Agreement to
provide the Stockholders with certain rights relating to the registration of
shares issued to Stockholders and that may be issued to Stockholders pursuant to
that certain Agreement and Plan of Reorganization, dated as of April 30, 2014,
by and among Quartet Merger Corp., a Delaware corporation (“Quartet”), the
Company, Quartet Merger Sub, Ltd., a Bermuda company, Pangaea Logistics
Solutions Ltd., a Bermuda company (“Pangaea Logistics”), and the Stockholders
(the “Merger Agreement”);

 

WHEREAS, at the effective time of the Mergers, among other things, the
Stockholders shall receive shares of Common Stock in exchange for the shares of
preferred and common stock of Pangaea Logistics formerly held by them; and

 

WHEREAS, the Company and the Stockholders desire to enter into this Agreement to
provide the Stockholders with certain rights relating to the registration of
shares of Common Stock to be received by them, whether pursuant to the Mergers
or otherwise, and any other securities that fall within the definition of
“Registrable Securities” hereunder;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.           Definitions and Interpretation.

 

(a)          Certain Definitions

 

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

 

“Agreement” means this Agreement, as the same may be amended, supplemented or
modified from time to time in accordance to the terms hereof.

 

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2
promulgated under the Exchange Act.

 

“Approved Underwriter” has the meaning set forth in Section 3(f).

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 



1

   

 

“Board of Directors” means the board of directors of the Company.

 

“Pangaea Logistics” has the meaning set forth in the Recitals.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“CCG Holders” means Pangaea One, L.P., Pangaea One Parallel Fund (B), L.P.,
Pangaea One (Cayman), L.P., and Pangaea One Parallel Fund, L.P.

 

“Closing Price” means, with respect to the Registrable Securities, as of the
date of determination, (i) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security officially reported on the principal national securities exchange on
which the Registrable Securities are then listed or admitted to trading; or
(ii) if the Registrable Securities are not then listed or admitted to trading on
any national securities exchange, the average of the reported closing bid and
asked prices of the Registrable Securities on such date on the principal over
the counter market on which the Registrable Securities are traded; or (iii) if
neither of clause (i) or (ii) is applicable, a market price per share determined
in good faith by the disinterested members of the Board of Directors or, if such
determination is not satisfactory to the Holder for whom such determination is
being made, by a nationally recognized investment banking firm mutually selected
by the Company and such Holder, the expenses for which shall be borne equally by
the Company and such Holder. If trading is conducted on a continuous basis on
any exchange, then the closing price shall be at 4:00 P.M. New York City time.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, par value $[0.01] per share, of the
Company or any other capital stock of the Company (or any successor entity) into
which such stock is reclassified or reconstituted and any other common stock of
the Company (or any successor entity).

 

“Company” has the meaning set forth in the Preamble.

 

“Company Underwriter” has the meaning set forth in Section 4(a).

 

“Contemporaneous Company Offering” has the meaning set forth in Section 5(b).

 

“Demand Registration” has the meaning set forth in Section 3(a).

 

“Determination Date” has the meaning set forth in Section 5(f).

 

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

 



2

   

 

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

 

“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.

 

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Class Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) promulgated under the
Exchange Act) with respect to the Registrable Class Securities or transaction
(even if not a security) which would (where it a security) be considered such a
derivative security, or which transfers some or all of the economic risk of
ownership of the Registrable Class Securities, including any forward contract,
equity swap, put or call, put or call equivalent position, collar, non-recourse
loan, sale of exchangeable security or similar transaction. For the avoidance of
doubt, the following transactions shall be deemed to be Hedging Transactions:

 

(i)          transactions by a Holder in which a Hedging Counterparty engages in
short sales of Registrable Class Securities pursuant to a Prospectus and may use
Registrable Securities to close out its short position;

 

(ii)         transactions pursuant to which a Holder sells short Registrable
Class Securities pursuant to a Prospectus and delivers Registrable Securities to
close out its short position;

 

(iii)        transactions by a Holder in which the Holder delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

 

(iv)        a loan or pledge of Registrable Securities to a Hedging Counterparty
who may then become a selling stockholder and sell the loaned shares or, in an
event of default in the case of a pledge, sell the pledged shares, in each case,
in a public transaction pursuant to a Prospectus.

 

“Holder” means the Stockholders and any Permitted Transferee thereof to whom
Registrable Securities are transferred in accordance with Section 9(g) other
than a transferee to whom Registrable Securities have been transferred pursuant
to a Registration Statement under the Securities Act or Rule 144 or Regulation S
promulgated under the Securities Act.

 

“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.

 



3

   

 

“Holders’ Counsel” has the meaning set forth in Section 7(a)(i).

 

“Incidental Registration” has the meaning set forth in Section 4(a).

 

“Indemnified Party” has the meaning set forth in Section 8(c).

 

“Indemnifying Party” has the meaning set forth in Section 8(c).

 

“Initiating CCG Holder” has the meaning set forth in Section 3(a).

 

“Initiating Holder” has the meaning set forth in Section 3(a).

 

“Initiating Management Holder” has the meaning set forth in Section 3(a).

 

“Inspectors” has the meaning set forth in Section 7(a)(viii).

 

“Liability” has the meaning set forth in Section 8(a).

 

“Lock-up Agreements” has the meaning set forth in Section 6(a).

 

“Long-Form Registration” has the meaning set forth in Section 3(a).

 

“Management Holders” means Edward Coll, Anthony Laura, and Lagoa Investments.

 

“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding 30
days on which the national securities exchanges are open for trading.

 

“Mergers” has the meaning set forth in the Merger Agreement.

 

“Merger Agreement” has the meaning set forth in Recitals.

 

“Merger Lock-Up Agreement” means that certain Lock-Up Agreement dated as of the
date hereof, as may be amended, among Quartet, the Company and each Stockholder,
a form of which is attached as Exhibit B to the Merger Agreement.

 

“Permitted Transferee” means any Person to whom a Holder is permitted to
transfer Common Stock according to the terms and conditions the Merger Lock-Up
Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.

 

“Prospectus” means any “prospectus” as defined in Rule 405 promulgated under the
Securities Act, including any amendment or supplement thereto.

 

“Records” has the meaning set forth in Section 7(a)(viii).

 



4

   

 

“Registrable Class Securities” means the Registrable Securities and any other
securities of the Company that are of the same class as the relevant Registrable
Securities.

 

“Registrable Securities” means each of the following: (i) any and all shares of
Common Stock owned after the date hereof by the Holders (irrespective of when
acquired) and any shares of Common Stock issuable or issued upon exercise,
conversion or exchange of other securities of the Company; and (ii) any
securities of the Company issued in respect of the shares of Common Stock issued
or issuable to any of the Holders with respect to the Registrable Securities by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise and any shares of Common Stock issuable upon conversion, exercise or
exchange thereof.

 

“Registration Expenses” has the meaning set forth in Section 7(d).

 

“Registration Statement” means a registration statement filed pursuant to the
Securities Act, including an Automatic Shelf Registration Statement.

 

“Requested Shelf Registered Securities” has the meaning set forth in
Section 5(b).

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 or F-3 under the
Securities Act for a primary offering in reliance on General Instruction I.B.1
to those Forms.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.

 

“Shelf Initiating Holders” has the meaning set forth in Section 5(a).

 

“Shelf Registered Securities” means, with respect to a Shelf Registration, any
Registrable Securities whose sale is registered pursuant to the Registration
Statement filed in connection with such Shelf Registration.

 

“Shelf Registration” has the meaning set forth in Section 5(a).

 

“Shelf Requesting Holder” has the meaning set forth in Section 5(b).

 

“Short-Form Registration” has the meaning set forth in Section 3(a).

 

“Stockholder” has the meaning set forth in the Preamble.

 

“Transfer” means, with respect to any security, the offer for sale, sale,
pledge, transfer or other disposition or encumbrance (or any transaction or
device that is designed to or could be expected to result in the transfer or the
disposition by any Person at any time in the future) of such security, and shall
include the entering into of any swap, hedge or other derivatives transaction or
other transaction that transfers to another in whole or in part any rights,
economic benefits or risks of ownership, including by way of settlement by
delivery of such security or other securities in cash or otherwise.

 



5

   

 

“underwritten public offering” of securities means a public offering of such
securities registered under the Securities Act in which an underwriter,
placement agent or other intermediary participates in the distribution of such
securities, including a Hedging Transaction in which a Hedging Counterparty
participates.

 

“Valid Business Reason” has the meaning set forth in Section 3(b).

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

(b)          Interpretation. Unless otherwise noted:

 

(i)          All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor thereto in effect at the time.

 

(ii)         All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.

 

(iii)        All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended from time to time.

 

(iv)        Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

2.           General; Securities Subject to this Agreement.

 



(a)          Grant of Rights. Subject to, and conditioned upon, the consummation
of the Mergers, the Company hereby grants registration rights to the Holders
upon the terms and conditions set forth in this Agreement.

 

(b)          Registrable Securities. For the purposes of this Agreement, any
given Registrable Securities will cease to be Registrable Securities when (i) a
Registration Statement covering such Registrable Securities has been declared
effective under the Securities Act by the Commission and such Registrable
Securities have been disposed of pursuant to such effective Registration
Statement, (ii) such Registrable Securities have been sold pursuant to Rule 144
promulgated under the Securities Act, (iii)  such Holder (together with any
other person who would be considered a “person” with such Holder under Rule
144(a)(2) and any person whose Common Stock would be aggregated with such Holder
for purposes of Rule 144(e)) owning such Registrable Securities owns less than
1% of the outstanding shares of Common Stock on a fully diluted basis, (iv) the
Registrable Securities are proposed to be sold or distributed by a Person not
entitled to the registration rights granted by this Agreement, or (v) such
Registrable Securities are no longer outstanding.

 



6

   

 

(c)          Holders of Registrable Securities. A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record or
beneficially owns Registrable Securities, or holds an option granted by the
Company to purchase, or a security issued by the Company that is convertible
into, or exercisable or exchangeable for, Registrable Securities whether or not
such purchase, conversion, exercise or exchange has actually been effected. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company may
act upon the basis of the instructions, notice or election received from the
registered owner of such Registrable Securities. Registrable Securities issuable
upon exercise of an option granted by the Company or upon conversion, exercise
or exchange of another security issued by the Company shall be deemed
outstanding for the purposes of this Agreement.

 

3.           Demand Registration

 



(a)          Request for Demand Registration. (i) CCG Holders holding at least a
majority of the outstanding Registrable Securities held by the CCG Holders (the
“Initiating CCG Holders”) may make a written request to the Company to register,
and the Company shall register, in accordance with the terms of this Agreement,
the sale of the number of Registrable Securities stated in such request under
the Securities Act (other than pursuant to a Registration Statement on Form S-4
or S-8), at the election of the Initiating CCG Holders, on Form S-1 or any
similar long-form registration (a “Long-Form Registration”) and (ii) (x) the
Initiating CCG Holders, or (y) Management Holders holding held by the Management
Holders, and any transferee of such the CCG Holders or other Holder, as the case
may be (the “Initiating Management Holders” and together with the Initiating CCG
Holders, individually as applicable, e CCG s) applicable $10,000,000.00anyEach
of theManagement Holders, and the Initiating CCG Holders, as the case may be.

 

(b)          Limitations on Demand Registrations. If the Board of Directors, in
its good faith judgment, determines that any registration of Registrable
Securities should not be made or continued because it would materially interfere
with any material financing, acquisition, corporate reorganization or merger or
other material transaction involving the Company or is necessary to avoid
premature disclosure of a matter the Board of Directors has determined would not
be in the best interests of the Company to be disclosed at such time including
any registration of Registrable Securities that is requested or continuing at a
time during a “blackout period” in accordance with the Company’s trading
policies or at such time that any Initiating Holder may be deemed to hold
material non-public information regarding the Company, due to such person’s
status as a director or officer of the Company, or otherwise (a “Valid Business
Reason”), (i) the Company may postpone filing a Registration Statement relating
to a Demand Registration until such Valid Business Reason no longer exists, and
(ii) in case a Registration Statement has been filed relating to a Demand
Registration, the Company, upon the approval of a majority of the Board of
Directors, may postpone amending or supplementing such Registration Statement
and, if determined by the Board of Directors to be in the best interests of the
Company, may cause such Registration Statement to be withdrawn and its
effectiveness terminated. The Company shall give written notice to all
participating Holders of its determination to postpone or withdraw a
Registration Statement and of the fact that the Valid Business Reason for such
postponement or withdrawal no longer exists, in each case, promptly after the
occurrence thereof. If the Company gives notice of its determination to postpone
or withdraw a Registration Statement pursuant to this Section 3(b), the Company
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement (including, in the case of a
Long-Form Registration, the period referred to in the second sentence of
Section 3(d)) by the number of days during the period from and including the
date of the giving of such notice pursuant to this Section 3(b) to and including
the date when sellers of such Registrable Securities under such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by and meeting the requirements of Section 7(a)(vi).
Notwithstanding anything to the contrary contained herein, the Company may not
withdraw a filing under this Section 3(b) or Section 5(c) due to a Valid
Business Reason more than once in any 12 month period, and may not postpone an
offering under this Section 3(b) or Section 5(c) due to a Valid Business Reason
for a period of greater than [120] days during any 12-month period.

 



7

   

 

(c)          Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Any Holder which has not requested the relevant Demand
Registration under Section 3(a)) may offer such Holder’s Registrable Securities
under any such Demand Registration pursuant to this Section 3(c). The Company
shall (i) as promptly as reasonably practicable but in no event later than five
days after the receipt of a request for a Demand Registration from any
Initiating Holders, give written notice thereof to all of the Holders (other
than such Initiating Holders), which notice shall specify the number of
Registrable Securities subject to the request for Demand Registration, whether
such Demand Registration is a Short-Form Registration or Long-Form Registration,
the names and notice information of the Initiating Holders and the intended
method of disposition of such Registrable Securities and (ii) subject to
Section 3(f), include in the Registration Statement filed pursuant to such
Demand Registration all of the Registrable Securities requested by such Holders
for inclusion in such Registration Statement from whom the Company has received
a written request for inclusion therein within 10 days after the receipt by such
Holders of such written notice referred to in clause (i) above. Each such
request by such Holders shall specify the number of Registrable Securities
proposed to be registered and such Holder shall send a copy of such request to
the Initiating Holders. The failure of any Holder to respond within such 10-day
period referred to in clause (ii) above shall be deemed to be a waiver of such
Holder’s rights under this Section 3(c) with respect to such Demand
Registration. Any Holder may waive its rights under this Section 3(c) prior to
the expiration of such 10-day period by giving written notice to the Company,
with a copy to the Initiating Holders. If a Holder sends the Company a written
request for inclusion of part or all of such Holder’s Registrable Securities in
a registration, such Holder shall not be entitled to withdraw or revoke such
request (except as contemplated by Section 3(f)) without the prior written
consent of the Company in the Company’s sole discretion unless, as a result of
facts or circumstances arising after the date on which such request was made
relating to the Company or to market conditions, such Holder reasonably
determines that participation in such registration would have a material adverse
effect on such Holder.

 

(d)          Effective Demand Registration. The Company shall use its reasonable
best efforts to cause any such Demand Registration to become effective within
(i) 90 days after it receives a request under Section 3(a) for a Long-Form
Registration and (ii) 45 days after it receives a request under Section 3(a) for
a Short-Form Registration, and in each case to remain effective thereafter. A
registration shall not constitute a Long-Form Registration until it has become
effective and remains continuously effective for the lesser of (A) the period
during which all Registrable Securities registered in the Long-Form Registration
are sold and (B) 120 days; provided, however, that a registration shall not
constitute a Long-Form Registration if (x) after such Long-Form Registration has
become effective, such registration or the related offer, sale or distribution
of Registrable Securities thereunder is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency, court or other Person for any reason not attributable to the Initiating
Holders and such interference is not thereafter eliminated or (y) the conditions
specified in the underwriting agreement, if any, entered into in connection with
such Long-Form Registration are not satisfied or waived, other than by reason of
a failure by the Initiating Holders.

 



8

   

 

(e)          Expenses. The Company shall pay all Registration Expenses in
connection with a Demand Registration, whether or not such Demand Registration
becomes effective; provided, however, that in no event shall the Company be
responsible for the expenses of any Holder who voluntarily withdraws Registrable
Securities from any registration or offering (except as contemplated by
Section 3(f)) or was required to withdraw such Registrable Securities as a
result of a breach, or failure to satisfy any condition, of this Agreement.

 

(f)          Underwriting Procedures. If the Company or the Initiating CCG
Holders or Initiating Management Holders, as the case may be, holding a majority
of the Registrable Securities held by all of the applicable Initiating Holders
so elect, the Company shall use its reasonable best efforts to cause the
offering made pursuant to such Demand Registration to be in the form of a firm
commitment underwritten public offering, and the managing underwriter or
underwriters for such offering shall be an investment banking firm or firms of
national reputation selected to act as the managing underwriter or underwriters
of the offering in accordance with Section 3(g) (each, an “Approved
Underwriter”). In connection with any Demand Registration under this Section 3
involving an underwritten public offering, none of the Registrable Securities
held by any Holder making a request for inclusion of such Registrable Securities
pursuant to Section 3(c) shall be included in such underwritten public offering
unless such Holder accepts the terms of the offering as agreed upon by the
Company, the applicable Initiating Holders and the Approved Underwriters, and
then only in such quantity as will not, in the opinion of the Approved
Underwriters, jeopardize the success of such offering by the applicable
Initiating Holders. If the Approved Underwriters advise the Company that the
aggregate amount of such Registrable Securities requested to be included in such
offering is sufficiently large to have a material adverse effect on the success
of such offering, then the Company shall include in such registration only the
aggregate amount of Registrable Securities that the Approved Underwriters
believe may be sold without any such material adverse effect and shall reduce
the amount of Registrable Securities to be included in such registration, first,
as to the equity securities offered by the Company for its own account; second,
as to the Registrable Securities of Holders who are not Initiating Holders, as a
group, if any, pro rata within such group based on the number of Registrable
Securities owned by each such party; and third, as to the Registrable Securities
of the Initiating Holders, as a group, pro rata within such group based on the
number of Registrable Securities owned by each such party; provided, however,
that any party whose right to participate in such offering is reduced by greater
than thirty percent (30%) may withdraw all of its Registrable Securities from
such registration.

 



9

   

 

(g)          Selection of Underwriters in a Demand Registration. If an offering
of Registrable Securities made pursuant to any Demand Registration is in the
form of an underwritten public offering, the applicable Initiating Holders
holding a majority of the Registrable Securities held by all of the applicable
Initiating Holders shall select the Approved Underwriters; provided, however,
that the Approved Underwriters shall, in any case, also be reasonably acceptable
to the Company.

 

4.            Incidental or “Piggy-Back” Registration.

 



(a)          Request for Incidental or “Piggy-Back” Registration. If the Company
proposes to file a Registration Statement with respect to an offering by the
Company for its own account (other than a Registration Statement on Form S-4 or
S-8) or for the account of any stockholder of the Company (other than for the
account of any Holder pursuant to Section 3 or Section 5), then the Company
shall give written notice of such proposed filing to each of the Holders at
least 10 days before the anticipated filing date, and such notice shall describe
the proposed registration, offering price (or reasonable range thereof) and
distribution arrangements, and offer such Holders the opportunity to include for
sale the number of Registrable Securities as each such Holder may request (an
“Incidental Registration”). In connection with any Incidental Registration under
this Section 4(a) involving an underwritten public offering, the Company shall
use its reasonable best efforts (within 10 days after the notice provided for in
the preceding sentence) to cause the managing underwriter or underwriters (the
“Company Underwriter”) to permit each of the Holders who has requested in
writing to participate in the Incidental Registration to include the number of
such Holder’s Registrable Securities specified by such Holder in such offering
on the same terms and conditions as the securities of the Company or for the
account of such other stockholder, as the case may be, included therein. In
connection with any Incidental Registration under this Section 4(a) involving an
underwritten public offering, the Company shall not be required to include any
Registrable Securities in such underwritten public offering unless the Holders
thereof accept the terms of the underwritten public offering as agreed upon
between the Company, such other stockholders, if any, and the Company
Underwriter, and then only in such quantity as the Company Underwriter believes
will not jeopardize the success of the offering by the Company. If the Company
Underwriter advises the Company that the registration of all or part of the
Registrable Securities which the Holders have requested to be included would
materially adversely affect the success of such offering, then the Company shall
include in such Incidental Registration only the aggregate amount of Registrable
Securities that the Company Underwriter believes may be sold without any such
material adverse effect and shall include in such registration, first, all of
the securities to be offered for the account of the Company; second, the
Registrable Securities to be offered for the account of the Holders pursuant to
this Section 4, as a group, pro rata based on the number of Registrable
Securities owned by each such Holder; and third, any other securities requested
to be included in such offering by other security holders of the Company, pro
rata based on the number of relevant securities owned by the security holders in
such group.

 

(b)          Expenses. The Company shall bear all Registration Expenses in
connection with any Incidental Registration pursuant to this Section 4, whether
or not such Incidental Registration becomes effective; provided, however, that
in no event shall the Company be responsible for the expenses of any Holder who
voluntarily withdraws Registrable Securities from any registration or offering
(except as contemplated by Section 3(f)) or was required to withdraw such
Registrable Securities as a result of a breach, or failure to satisfy any
condition, of this Agreement.

 



10

   

 

(c)          Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it prior to the
effectiveness of such registration whether or not any Holder has requested to
include Registrable Securities in such registration.

 

5.           Shelf Registration.



 

(a)          Request for Shelf Registration (i) Upon the Company becoming
eligible for use of Form S-3 under the Securities Act in connection with a
secondary public offering of its equity securities, in the event that the
Company shall receive from one or more of the Holders (the “Shelf Initiating
Holders”), a written request that the Company register, under the Securities Act
on Form S-3 in an offering on a delayed or continuous basis pursuant to Rule 415
promulgated under the Securities Act (a “Shelf Registration”), the sale by the
Shelf Initiating Holders of at least $5,000,000.00 of Registrable Securities
owned by such Shelf Initiating Holders, the Company shall give written notice of
such request to all of the Holders (other than the Shelf Initiating Holders) as
promptly as reasonably practicable but in no event later than 10 days before the
anticipated filing date of such Form S-3, and such notice shall describe the
proposed Shelf Registration, the intended method of disposition of such
Registrable Securities and any other information that at the time would be
appropriate to include in such notice, and offer such Holders the opportunity to
include for sale the number of Registrable Securities as each such Holder may
request in writing to the Company, given within 10 days after their receipt from
the Company of the written notice of such Shelf Registration. The “Plan of
Distribution” section of such Form S-3 shall permit all lawful means of
disposition of Registrable Securities, including firm-commitment underwritten
public offerings, block trades, agented transactions, sales directly into the
market, purchases or sales by brokers, Hedging Transactions, distributions to
stockholders, partners or members of such Holders and sales not involving a
public offering. With respect to each Shelf Registration, the Company shall
(i) as promptly as reasonably practicable after the written request of the Shelf
Initiating Holders, file a Registration Statement and (ii) use its reasonable
best efforts to cause such Registration Statement to be declared effective
within 45 days after it receives a request therefor, and remain effective until
there are no longer any Shelf Registered Securities. The obligations set forth
in this Section 5(a) shall not apply if the Company has a currently effective
Automatic Shelf Registration Statement covering all Registrable Securities in
accordance with Section 5(f) and has otherwise complied with its obligations
pursuant to this Agreement.

 

(b)          Shelf Underwriting Procedures. Upon written request made from time
to time by a Holder of some or all of such Holder’s Self Registered Securities
(the “Shelf Requesting Holder”), which request shall, subject to Section 5(a),
specify the amount of such Shelf Requesting Holder’s Shelf Registered Securities
to be sold (the “Requested Shelf Registered Securities”), the Company shall use
its reasonable best efforts to cause the sale of such Requested Shelf Registered
Securities to be in the form of a firm commitment underwritten public offering
(unless otherwise consented to by the Shelf Requesting Holder) if the
anticipated aggregate offering price (calculated based upon the Market Price of
the Registrable Securities on the date of such written request and including any
Registrable Securities subject to any applicable over-allotment option) to the
public equals or exceeds [$10,000,000.00] (including causing to be produced and
filed any necessary Prospectuses or Prospectus supplements with respect to such
offering). The managing underwriter or underwriters selected for such offering
shall be selected by the Shelf Requesting Holder and shall be reasonably
acceptable to the Company, and each such underwriter shall be deemed to be an
Approved Underwriter with respect to such offering. Notwithstanding the
foregoing, in connection with any offering of Requested Shelf Registered
Securities involving an underwritten public offering that occurs or is scheduled
to occur within 45 days of a proposed registered underwritten public offering of
equity securities for the Company’s own account (a “Contemporaneous Company
Offering”), the Company shall not be required to cause such offering of
Requested Shelf Registered Securities to take the form of an underwritten public
offering but shall instead offer the Shelf Requesting Holder the ability to
include its Requested Shelf Registered Securities in the Contemporaneous Company
Offering pursuant to Section 4.

 



11

   

 

(c)          Limitations on Shelf Registrations. If the Board of Directors has a
Valid Business Reason, (i) the Company may postpone filing a Registration
Statement relating to a Shelf Registration until such Valid Business Reason no
longer exists and (ii) in case a Registration Statement has been filed relating
to a Shelf Registration, the Company may postpone the offering of Registrable
Securities thereunder. The Company shall give written notice to all
participating Holders of its determination to so suspend required registration
actions and of the fact that the Valid Business Reason for such postponement or
withdrawal no longer exists, in each case, promptly after the occurrence
thereof. Notwithstanding anything to the contrary contained herein, the Company
may not cause such suspension due to a Valid Business Reason under this
Section 5(c) or Section 3(b) more than once in any 12 month period, and may not
postpone an offering under this Section 5(c) or Section 3(b) due to a Valid
Business Reason for a period of greater than 120 days during any 12-month
period.

 

(d)          Expenses. The Company shall bear all Registration Expenses in
connection with any Shelf Registration pursuant to this Section 5, whether or
not such Shelf Registration becomes effective; provided, however, that in no
event shall the Company be responsible for the expenses of any Holder who
voluntarily withdraws Registrable Securities from any registration or offering
(except as contemplated by Section 3(f)) or was required to withdraw such
Registrable Securities as a result of a breach, or failure to satisfy any
condition, of this Agreement.

 

(e)          Additional Selling Stockholders. After the Registration Statement
with respect to a Shelf Registration is declared effective, upon written request
by one or more Holders (which written request shall specify the amount of such
Holders’ Registrable Securities to be registered), the Company shall, as
promptly as reasonably practicable after receiving such request, (i) if it is a
Seasoned Issuer or Well-Known Seasoned Issuer, or if such Registration Statement
is an Automatic Shelf Registration Statement, file a Prospectus supplement to
include such Holders as selling stockholders in such Registration Statement or
(ii) if it is not a Seasoned Issuer or Well-Known Seasoned Issuer, and the
Registrable Securities requested to be registered represent more than 1% of the
outstanding Registrable Securities, file a post-effective amendment to the
Registration Statement to include such Holders in such Shelf Registration and
use reasonable best efforts to have such post-effective amendment declared
effective.

 



12

   

 

(f)          Automatic Shelf Registration. Upon the Company becoming a
Well-Known Seasoned Issuer, (i) the Company shall give written notice to all of
the Holders as promptly as reasonably practicable but in no event later than
five Business Days thereafter, and such notice shall describe, in reasonable
detail, the basis on which the Company has become a Well-Known Seasoned Issuer,
and (ii) the Company shall, as promptly as reasonably practicable, register,
under an Automatic Shelf Registration Statement, the sale of all of the
Registrable Securities in accordance with the terms of this Agreement. The
Company shall use its reasonable best efforts to file such Automatic Shelf
Registration Statement within 10 Business Days after it becomes a Well-Known
Seasoned Issuer, and to cause such Automatic Shelf Registration Statement to
remain effective thereafter until there are no longer any Registrable
Securities. The Company shall give written notice of filing such Registration
Statement to all of the Holders as promptly as reasonably practicable
thereafter. At any time after the filing of an Automatic Shelf Registration
Statement by the Company, if it is reasonably likely that it will no longer be a
Well-Known Seasoned Issuer as of a future determination date (the “Determination
Date”), at least 30 days prior to such Determination Date, the Company shall
(A) give written notice thereof to all of the Holders as promptly as reasonably
practicable but in no event later than 10 Business Days prior to such
Determination Date and (B) if the Company is eligible to file a Registration
Statement on Form S-3 with respect to a secondary public offering of its equity
securities, file a Registration Statement on Form S-3 with respect to a Shelf
Registration in accordance with Section 5(a), treating all selling stockholders
identified as such in the Automatic Shelf Registration Statement (and amendments
or supplements thereto) as Shelf Requesting Holders and use all commercially
reasonable efforts to have such Registration Statement declared effective prior
to the Determination Date. Any registration pursuant to this Section 5(f) shall
be deemed a Shelf Registration for purposes of this Agreement.

 

(g)          Not a Demand Registration. No Shelf Registration pursuant to this
Section 5 shall be deemed a Demand Registration pursuant to Section 3.

 

6.          Lock-up Agreements.

 

(a)          Demand Registration. With respect to any Demand Registration, the
Company shall not (except as part of such Demand Registration) effect any
Transfer of Registrable Class Securities, or any securities convertible into or
exchangeable or exercisable for Registrable Class Securities (except pursuant to
a Registration Statement on Form S-4 or Form S-8), during the period beginning
on the effective date of any Registration Statement in which the Holders are
participating and ending on the date that is 120 days after date of the final
Prospectus relating to such offering, except as part of such Demand
Registration. Upon request by the Approved Underwriters or the Company
Underwriter (as the case may be), the Company shall, from time to time, enter
into customary Lock-up agreements (“Lock-up Agreements”) on terms consistent
with the preceding sentence.

 

(b)          Shelf Registration. With respect to any Shelf Registration and
offering of Requested Shelf Registered Securities that takes the form of an
underwritten public offering, the Company shall not (except as part of such
offering) effect any Transfer of Registrable Class Securities, or any securities
convertible into or exchangeable or exercisable for such Registrable Class
Securities (except pursuant to a Registration Statement on Form S-4 or Form
S-8), during the period beginning on the date the Shelf Requesting Holder
delivers its request pursuant to the first sentence of Section 5(b) and ending
on the date that is 90 days after date of the final Prospectus relating to such
offering, except as part of such Shelf Registration. Upon request by the
Approved Underwriters or the Company Underwriter (as the case may be), the
Company shall, from time to time, enter into Lock-up Agreements on terms
consistent with the preceding sentence.

 



13

   

 

(c)          Additional Lock-up Agreements. With respect to each relevant
offering, the Company shall use its reasonable best efforts to cause all of its
officers, directors and holders of more than 1% of the Registrable Class
Securities (or any securities convertible into or exchangeable or exercisable
for such Registrable Class Securities) (but excluding any Holder) to execute
lock-up agreements that contain restrictions that are no less restrictive than
the restrictions contained in the Lock-up Agreements executed by the Company.

 

(d)          Third Party Beneficiaries in Lock-up Agreements. Any Lock-up
Agreements executed by the Company, its officers, its directors or other
stockholders pursuant to this Section 6 shall contain provisions naming the
selling stockholders in the relevant offering that are Holders as intended
third-party beneficiaries thereof and requiring the prior written consent of
such stockholders holding a majority of the Registrable Securities for any
amendments thereto or waivers thereof.

 

7.          Registration Procedures.

 

(a)          Obligations of the Company. Whenever registration of Registrable
Securities has been requested or required pursuant to Section 3, Section 4 or
Section 5, the Company shall, subject to any terms, conditions or limitations
set forth in Section 3, Section 4 or Section 5, as applicable, use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method of distribution thereof as
promptly as reasonably practicable, and in connection with any such request or
requirement, the Company shall:

 

(i)          as soon as reasonably practicable, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of such Registrable Securities in accordance
with the intended method of distribution thereof, and cause such Registration
Statement to become effective; provided, however, that (A) before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(including any documents incorporated by reference therein), or before using any
Free Writing Prospectus, the Company shall provide the single law firm selected
as counsel by the Holders holding a majority of the Registrable Securities being
registered in such registration (“Holders’ Counsel”) and any other Inspector
with an adequate and appropriate opportunity to review and comment on such
Registration Statement, each Prospectus included therein (and each amendment or
supplement thereto), each document incorporated by reference therein and each
Free Writing Prospectus to be filed with the Commission, subject to such
documents being under the Company’s control, and (B) the Company shall notify
the Holders’ Counsel and each seller of Registrable Securities pursuant to such
Registration Statement of any stop order issued or threatened by the Commission
and take all actions required to prevent the entry of such stop order or to
remove it if entered;

 



14

   

 

(ii)         as soon as reasonably practicable, prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for: (x) the lesser of (A) 120 days and
(B) such shorter period which will terminate when all Registrable Securities
covered by such Registration Statement have been sold ; provided, that in the
case of a Shelf Registration, the Company shall keep such Registration Statement
effective until all Registrable Securities covered by such Registration
Statement shall have been sold, and shall comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

(iii)        as soon as reasonably practicable, furnish to each seller of
Registrable Securities, prior to filing a Registration Statement, at least one
copy of such Registration Statement as is proposed to be filed, and thereafter
such number of copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits thereto), the Prospectus
included in such Registration Statement (including each preliminary Prospectus),
any Prospectus filed pursuant to Rule 424 promulgated under the Securities Act
and any Free Writing Prospectus as each such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

 

(iv)        as soon as reasonably practicable, register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any seller of Registrable Securities may request, and to
continue such registration or qualification in effect in such jurisdiction for
as long as permissible pursuant to the laws of such jurisdiction, or for as long
as any such seller requests or until all of such Registrable Securities are
sold, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, however, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 7(a)(iv), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction;

 

(v)         as soon as reasonably practicable, notify each seller of Registrable
Securities: (A) when a Prospectus, any Prospectus supplement, any Free Writing
Prospectus, a Registration Statement or a post-effective amendment to a
Registration Statement has been filed with the Commission, and, with respect to
a Registration Statement or any post-effective amendment, when the same has
become effective; (B) of any request by the Commission or any other federal or
state governmental authority for amendments or supplements to a Registration
Statement, related Prospectus or Free Writing Prospectus or for additional
information; (C) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation or threatening of any proceedings for
that purpose; (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceedings for such purpose; (E) of the existence of any
fact or happening of any event of which the Company has knowledge which makes
any statement of a material fact in such Registration Statement, related
Prospectus or Free Writing Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue or which would require the making of
any changes in the Registration Statement, Prospectus or Free Writing Prospectus
in order that, in the case of the Registration Statement, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of such Prospectus or Free Writing Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (F) of the determination by counsel of the Company that a
post-effective amendment to a Registration Statement is advisable;

 



15

   

 

(vi)        as soon as reasonably practicable, upon the occurrence of any event
contemplated by Section 7(a)(v)(E) or, subject to Sections 3(b) and 5(c), the
existence of a Valid Business Reason, as promptly as reasonably practicable,
prepare a supplement or amendment to such Registration Statement, related
Prospectus or Free Writing Prospectus and furnish to each seller of Registrable
Securities a reasonable number of copies of such supplement to or an amendment
of such Registration Statement, Prospectus or Free Writing Prospectus as may be
necessary so that, after delivery to the purchasers of such Registrable
Securities, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of such Prospectus or Free Writing Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

 

(vii)       enter into and perform customary agreements (including underwriting
and indemnification and contribution agreements in customary form with the
Approved Underwriter or the Company Underwriter, as applicable) and take such
other commercially reasonable actions as are required in order to expedite or
facilitate each disposition of Registrable Securities and shall provide all
reasonable cooperation, including causing appropriate officers to attend and
participate in “road shows” and other information meetings organized by the
Approved Underwriter or Company Underwriter, if applicable, and causing counsel
to the Company to deliver customary legal opinions in connection with any such
underwriting agreements;

 

(viii)      make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ Counsel and any attorney, accountant or other agent retained by any
such seller or any managing underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Inspector’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (B) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (C) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public. Each seller of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential;

 



16

   

 

(ix)         if such sale is pursuant to an underwritten public offering, use
its commercially reasonable best efforts to obtain a “cold comfort” letter or
letters, dated as of such date or dates as the Holders’ counsel or the managing
underwriter reasonably requests, from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by “cold comfort” letters as Holders’ Counsel or the managing
underwriter reasonably requests;

 

(x)          furnish, at the request of any seller of Registrable Securities on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or, if such securities are not being sold through
underwriters, on the date the Registration Statement with respect to such
securities becomes effective, an opinion with respect to legal matters and a
negative assurance letter with respect to disclosure matters, dated such date,
of counsel representing the Company for the purposes of such registration,
addressed to the underwriters, if any, and to the seller making such request,
covering such matters with respect to the registration in respect of which such
opinion and letter are being delivered as the underwriters, if any, and such
seller may reasonably request and are customarily included in such opinions and
negative assurance letters;

 

(xi)         with respect to each Free Writing Prospectus or other materials to
be included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Holders of the Registrable Securities covered by such
registration statement, which Free Writing Prospectuses or other materials shall
be subject to the review of Holders’ Counsel;

 



17

   

 

(xii)        as soon as reasonably practicable and within the deadlines
specified by the Securities Act, make all required filings of all Prospectuses
and Free Writing Prospectuses with the Commission;

 

(xiii)       as soon as reasonably practicable and within the deadlines
specified by the Securities Act, make all required filing fee payments in
respect of any Registration Statement or Prospectus used under this Agreement
(and any offering covered thereby);

 

(xiv)      comply with all applicable rules and regulations of the Commission,
and make available to its security holders, as soon as reasonably practicable
but no later than 15 months after the effective date of the Registration
Statement, an earnings statement covering a period of 12 months beginning after
the effective date of the Registration Statement, in a manner which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(xv)       cause all such Registrable Securities to be listed on each securities
exchange on which Registrable Class Securities issued by the Company are then
listed, provided that the applicable listing requirements are satisfied;

 

(xvi)      as expeditiously as practicable, keep Holders’ Counsel advised in
writing as to the initiation and progress of any registration under Section 3,
Section 4 or Section 5 and provide Holders’ Counsel with all correspondence with
the Commission in connection with any such Registration Statement;

 

(xvii)     cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

 

(xviii)    if such registration is pursuant to a Registration Statement on Form
S-3 or any similar short-form registration, include in the body of the
prospectus included in such Registration Statement such additional information
for marketing purposes as the managing underwriter reasonably requests; and

 

(xix)       take all other steps reasonably necessary to effect the registration
and disposition of the Registrable Securities contemplated hereby.

 

(b)          Seller Obligations. In connection with any offering under any
Registration Statement under this Agreement:

 

(i)          each Holder shall promptly furnish to the Company in writing such
information with respect to such Holder and the intended method of disposition
of its Registrable Securities as the Company may reasonably request or as may be
required by law for use in connection with any related Registration Statement or
Prospectus (or amendment or supplement thereto) and all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not contain a material misstatement of fact or necessary
to cause such Registration Statement or Prospectus (or amendment or supplement
thereto) not to omit a material fact with respect to such Holder necessary in
order to make the statements therein not misleading;

 



18

   

 

(ii)         each Holder shall comply with the Securities Act and the Exchange
Act and all applicable state securities laws and comply with all applicable
regulations in connection with the registration and the disposition of the
Registrable Securities;

 

(iii)        each Holder shall not use any Free Writing Prospectus without the
prior written consent of the Company;

 

(iv)        with respect to any underwritten offering pursuant to Section 3,
(x) each Initiating Holder and each Holder participating in such offering
pursuant to Section 3(c) shall enter into an underwriting agreement in customary
form with the managing underwriter or underwriters and (y) no selling Holder may
participate in any such underwritten offering unless such selling Holder
completes and/or provides all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents or information reasonably required
under the terms of, or in connection with, such underwriting agreement; and

 

(v)         each Shelf Requesting Holder shall enter into an underwriting
agreement in customary form with managing underwriter or underwriters, and no
Shelf Requesting Holder shall participate in any underwritten registration
pursuant to Section 5(b) unless such selling Holder completes and/or provides
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents or information reasonably required under the terms of, or in
connection with, such underwriting agreement.

 

(c)          Notice to Discontinue. Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 7(a)(v)(E), such Holder shall forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended Prospectus or Free Writing Prospectus contemplated by
Section 7(a)(vi) and, if so directed by the Company, such Holder shall deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s possession, of the Prospectus or Free Writing
Prospectus covering such Registrable Securities which is current at the time of
receipt of such notice. If the Company shall give any such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement (including the period referred
to in Section 7(a)(ii)) by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 7(a)(v)(E)
to and including the date when sellers of such Registrable Securities under such
Registration Statement shall have received the copies of the supplemented or
amended Prospectus or Free Writing Prospectus contemplated by and meeting the
requirements of Section 7(a)(vi).

 



19

   

 

(d)          Registration Expenses. Subject to the last sentence of this
Section 7(d), and except as otherwise provided in this Agreement, the Company
shall pay all expenses arising from or incident to its performance of, or
compliance with, this Agreement, including (i) Commission, stock exchange and
FINRA registration and filing fees, (ii) all fees and expenses incurred in
complying with securities or “blue sky” laws (including reasonable fees, charges
and disbursements of counsel to any underwriter incurred in connection with
“blue sky” qualifications of the Registrable Securities as may be set forth in
any underwriting agreement), (iii) all printing, messenger and delivery
expenses, (iv) the reasonable fees, charges and expenses of Holders’ Counsel,
any necessary counsel with respect to state securities law matters, counsel to
the Company and of its independent public accountants, and any other accounting
fees, charges and expenses incurred by the Company (including any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification), (v) all fees and expenses in
connection with maintaining the effectiveness of any Registration Statement,
including the reasonable fees, charges and expenses of counsel to the Company,
including regulatory counsel, and (viany liability insurance or other premiums
for insurance obtained in connection with any Demand Registration or piggy-back
registration thereon, Incidental Registration or Shelf Registration pursuant to
the terms of this Agreement, regardless of whether such Registration Statement
is declared effective. All of the expenses described in the preceding sentence
of this Section 7(d) are referred to herein as “Registration Expenses.”
Notwithstanding the foregoing, (x) the Holders of Registrable Securities sold
pursuant to a Registration Statement shall bear the expense of any broker’s
commission or underwriter’s discount or commission relating to the registration
and sale of such Holders’ Registrable Securities and, subject to clause (iv)
above, shall bear the fees and expenses of their own counsel, and (y) in no
event shall the Company be responsible under the foregoing clause (iv) above for
any fees, charges or expenses with respect to any Holder who voluntarily
withdraws Registrable Securities from any registration or offering (except as
contemplated by Section 3(f)) or was required to withdraw such Registrable
Securities as a result of a breach, or failure to satisfy any condition, of this
Agreement.

 



20

   

 

(e)          Hedging Transactions.

 

(i)          The Company agrees that, in connection with any proposed Hedging
Transaction, if, in the reasonable judgment of Holders’ Counsel, it is necessary
or desirable to register under the Securities Act such Hedging Transaction or
sales or transfers (whether short or long) of Registrable Class Securities in
connection therewith, then the Company shall use its reasonable best efforts to
take such actions (which may include, among other things, the filing of a
post-effective amendment to a Registration Statement to include additional or
changed information that is material or is otherwise required to be disclosed,
including a description of such Hedging Transaction, the name of the Hedging
Counterparty, identification of the Hedging Counterparty or its Affiliates as
underwriters or potential underwriters, if applicable, or any change to the plan
of distribution) as may reasonably be required to register such Hedging
Transaction or sales or transfers of Registrable Class Securities in connection
therewith under the Securities Act in a manner consistent with the rights and
obligations of the Company hereunder with respect to the registration of
Registrable Securities. Any information provided by the Holders regarding the
Hedging Transaction that is included in a Registration Statement, Prospectus or
Free Writing Prospectus pursuant to this Section 7(e) shall be deemed to be
information provided by the Holders selling Registrable Securities pursuant to
such Registration Statement for purposes of Section 7(b).

 

(ii)         All Registration Statements in which Holders may include
Registrable Securities under this Agreement shall be subject to the provisions
of this Section 7(e), and the registration of Registrable Class Securities
thereunder pursuant to this Section 7(e) shall be subject to the provisions of
this Agreement applicable to any such Registration Statements; provided,
however, that the selection of any Hedging Counterparty shall not be subject to
Section 3(g), but the Hedging Counterparty shall be selected by the Holders of a
majority of the Registrable Class Securities subject to the Hedging Transaction
that are proposed to be included in such Registration Statement.

 

(iii)        If in connection with a Hedging Transaction, a Hedging Counterparty
or any Affiliate thereof is (or may be considered) an underwriter or selling
stockholder, then it shall be required to provide customary indemnities to the
Company regarding the plan of distribution and like matters.

 

(iv)        The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement, and
any related Prospectus (to the extent such inclusion is permitted under
applicable Commission regulations and is consistent with comments received from
the Commission during any Commission review of the Registration Statement),
language substantially in the form of Schedule 1 hereto and to include in each
Prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Holders and the
Hedging Counterparty describing such Hedging Transaction.

 



21

   

 

8.          Indemnification; Contribution.

 

(a)          Indemnification by the Company. The Company shall indemnify and
hold harmless each Holder, its stockholders, partners, members, directors,
managers, officers, employees, trustees, attorneys, advisors, Affiliates and
each Person who controls (within the meaning of Section 15 of the Securities
Act) such Holder from and against any and all losses, claims, damages,
liabilities and expenses, or any action or proceeding in respect thereof
(including reasonable costs of investigation and reasonable attorneys’ fees and
expenses) (each, a “Liability”) arising out of or based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package, the Registration Statement, the Prospectus, any Free Writing
Prospectus or in any amendment or supplement thereto, (ii) the omission or
alleged omission to state in the Disclosure Package, the Registration Statement,
the Prospectus, any Free Writing Prospectus or in any amendment or supplement
thereto any material fact required to be stated therein or necessary to make the
statements therein not misleading, and (iii) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any other federal law,
any state or foreign securities law, or any rule or regulation promulgated under
any of the foregoing laws, relating to the offer or sale of the Registrable
Securities; provided, however, that the Company shall not be liable in any such
case to the extent that any such Liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Disclosure Package, Registration Statement, Prospectus or
preliminary prospectus or amendment or supplement thereto in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of the Holder (including the information provided pursuant to Section 7(b)(i))
expressly for use therein.

 

(b)          Indemnification by Holders. In connection with any offering in
which a Holder is participating pursuant to Section 3, 4 or 5, such Holder shall
indemnify and hold harmless the Company, each other Holder, their respective
directors, officers, other Affiliates and each Person who controls the Company,
and such other Holders (within the meaning of Section 15 of the Securities Act)
from and against any and all Liabilities arising out of or based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Disclosure Package, the Registration Statement, the Prospectus, any Holder Free
Writing Prospectus or in any amendment or supplement thereto, and (ii) the
omission or alleged omission to state in the Disclosure Package, the
Registration Statement, the Prospectus, any Holder Free Writing Prospectus or in
any amendment or supplement thereto any material fact required to be stated
therein or necessary to make the statements therein not misleading, in each
case, to the extent such Liabilities arise out of or are based upon written
information furnished by such Holder or on such Holder’s behalf expressly for
inclusion in the Disclosure Package, the Registration Statement, the Prospectus
or any amendment or supplement thereto relating to the Registrable Securities
(including the information provided pursuant to Section 7(b)(i)); provided,
however, that the obligation to indemnify shall be individual, not joint and
several, for each Holder and the total amount to be indemnified by such Holder
pursuant to this Section 8(b) shall be limited to the net proceeds (after
deducting the underwriters’ discounts and commissions) received by such Holder
in the offering to which the Registration Statement, Prospectus, Disclosure
Package or Holder Free Writing Prospectus relates.

 



22

   

 

(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) shall give prompt written
notice to the indemnifying party (the “Indemnifying Party”) after the receipt by
the Indemnified Party of any written notice of the commencement of any action,
suit, proceeding or investigation or threat thereof made in writing for which
the Indemnified Party intends to claim indemnification or contribution pursuant
to this Agreement; provided, however, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party forfeits substantive rights or defenses by reason of such
failure). If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action with counsel reasonably satisfactory
to the Indemnified Party or (iii) the named parties to any such action
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and such parties have been advised by such counsel that either
(A) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (B) there may be one or more legal defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party. In any of such cases, the Indemnifying Party shall not
have the right to assume the defense of such action on behalf of such
Indemnified Party; it being understood, however, that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for all Indemnified Parties. No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the written consent of such Indemnified Party,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnified Party is a party and indemnity has been sought hereunder
by such Indemnified Party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability for claims that are the
subject matter of such proceeding.

 

(d)          Contribution. If the indemnification provided for in this Section 8
from the Indemnifying Party is unavailable to an Indemnified Party hereunder in
respect of any Liabilities referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 8(a), 8(b) and 8(c), any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding; provided, that the total amount to be
contributed by any Holder shall be limited to the net proceeds (after deducting
the underwriters’ discounts and commissions) received by such Holder in the
offering. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 



23

   

 

(e)          Exchange Act Reporting and Rule 144. The Company covenants that it
shall (a) file any reports required to be filed by it under the Exchange Act and
(b) take such further action as each Holder may reasonably request (including
providing any information necessary to comply with Rule 144 promulgated under
the Securities Act), all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 promulgated
under the Securities Act, as such rule may be amended from time to time, or
Regulation S promulgated under the Securities Act or (ii) any similar rules or
regulations hereafter adopted by the Commission. The Company shall, upon the
request of any Holder, deliver to such Holder a written statement as to whether
it has complied with such requirements.

 

9.          Miscellaneous.

 

(a)          Termination. In the event the Merger Agreement is terminated, this
Agreement shall automatically terminate and be of no further force and effect.
This Agreement shall automatically terminate with respect to a Holder once such
Holder no longer owns Registrable Securities.

 

(b)          Recapitalizations, Exchanges, etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the shares
of Common Stock and (ii) any and all securities of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets,
recapitalization, reorganization or otherwise) which may be issued in respect
of, in conversion of, in exchange for or in substitution of, the shares of
Common Stock and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, recapitalizations and the like occurring
after the date hereof. The Company shall cause any successor or assign (whether
by merger, consolidation, sale of assets, recapitalization, reorganization or
otherwise) to assume this Agreement or enter into a new registration rights
agreement with the Holders on terms substantially the same as this Agreement as
a condition of any such transaction.

 

(c)          No Inconsistent Agreements. The Company represents and warrants
that it has not granted to any Person the right to request or require the
Company to register any securities issued by the Company, other than the rights
granted to the Holders herein. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or grant any additional registration rights to any
Person or with respect to any securities which are not Registrable Securities
which are prior in right to or inconsistent with the rights granted in this
Agreement. Any agreement pursuant to which the Company or any subsidiary has
granted the Holders any registration rights with respect to the Company’s or its
subsidiary’s securities, as applicable, shall automatically terminate and be of
no further force and effect at the effective time of the Mergers.

 



24

   

 

(d)          Remedies. The Holders, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, shall be entitled to
specific performance of their rights under this Agreement, without need for a
bond. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive in any action for specific
performance the defense that a remedy at law would be adequate or that there is
need for a bond.

 

(e)          Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless consented to in writing by (i) the Company and (ii) the Holders holding
Registrable Securities representing (after giving effect to any adjustments) at
least a majority of the aggregate number of Registrable Securities owned by all
of the Holders; provided that such majority shall include the Investors. Any
such written consent shall be binding upon the Company and all of the Holders.

 

(f)          Notices. All notices, demands and other communications provided for
or permitted hereunder shall be made in writing and shall be made by registered
or certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:

 

(i) if to the Company:

 

Pangaea Logistics Solutions Ltd.

109 Long Wharf, 2nd Floor

Newport, RI 02840
Attention: Edward Coll

 

Telephone: 401 846 7790
Telecopy:
E-mail: ecoll@phoenixbulkus.com

 

with a copy to:

 



Cartesian Capital Group

505 Fifth Avenue

15th Floor

New York, NY 10017

Attention: Peter Yu

   Paul Hong

Telephone: 212 461 6363

Telecopy: 212 461 6366

E-mail:    peter.yu@cartesiangroup.com

paul.hong@cartesiangroup.com

 



25

   

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Avenue

New York, NY 10036

Attention: Kirk A. Radke

Telephone: 212 728 8996

Telecopy: 212 728 9996

 

E-mail: kradke@willkie.com.

 

(ii) if to the Investors, at the addresses set forth on the signature pages
hereto;

 

(iii) if to any Holder, as set forth in the applicable joinder agreement.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied or electronically transmitted. Any party may by
notice given in accordance with this Section 9(f) designate another address or
Person for receipt of notices hereunder.

 

(g)          Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto as provided herein. The registration rights and
requirements and related rights of the Holders contained in this Agreement,
shall be with respect to any Registrable Security, transferred to any Person who
is the transferee of such Registrable Security (including for avoidance of
doubt, any Permitted Transferee), without the consent of the Company, but only
if transferred in compliance with this Agreement and only to the extent such
transfer would not cause the Registrable Securities to cease being Registrable
Securities under Section 2(b). At the time of the transfer of any Registrable
Security as contemplated by this Section 9(g), such transferee shall execute and
deliver to the Company a joinder agreement, in form and substance attached as
Exhibit A hereto, to evidence its agreement to be bound by, and to comply with,
this Agreement as a Holder. All of the obligations of the Company hereunder
shall survive any such transfer. The Company shall not assign this Agreement, in
whole or in part. Except as provided in Section 8, no Person other than the
parties hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

(h)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)          GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD APPLY
THE LAWS OF ANOTHER JURISDICTION. The parties hereto irrevocably submit to the
exclusive jurisdiction of any state or federal court sitting in the County of
New York, in the State of New York over any suit, action or proceeding arising
out of or relating to this Agreement or the affairs of the Company. To the
fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 



26

   

 

(j)          WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE OR CONTROVERSY THAT MAY ARISE, WHETHER IN WHOLE OR IN PART, UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(k)          Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

(l)          Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement. Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.

 

(m)          Interpretation. The parties hereto acknowledge and agree that
(i) each party hereto and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (ii) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto, regardless of which party was generally responsible for the
preparation of this Agreement.

 

(n)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

 

(o)          Further Assurances. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

 



27

   

 

(p)          Other Agreements. Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement, including the
Merger Agreement.

 

(q)          Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

28

   

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

  COMPANY:       QUARTET HOLDCO LTD.         By:       Name:     Title:        
STOCKHOLDERS:           Edward Coll           Anthony Laura       LAGOA
INVESTMENTS         By:       Name:     Title:         PANGAEA ONE, L.P.        
By:       Name:     Title:         PANGAEA ONE PARALLEL FUND (B), L.P.        
By:       Name:     Title:         PANGAEA ONE (CAYMAN), L.P.         By:      
Name:     Title:

 



29

   

 

  PANGAEA ONE PARALLEL FUND, L.P.         By:       Name:     Title:

 

30

   

 

Schedule 1

 

Plan of Distribution

 

A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:

 

(a)          enter into transactions with a broker-dealer or affiliate of a
broker-dealer or other third party in connection with which that other party
will become a selling stockholder and engage in short sales of the common stock
under this prospectus, in which case the other party may use shares of common
stock received from the selling stockholder to close out any short positions;

 

(b)          itself sell short common stock under this prospectus and use shares
of common stock held by it to close out any short position;

 

(c)          enter into options, forwards or other transactions that require the
selling stockholder to deliver, in a transaction exempt from registration under
the Securities Act, common stock to a broker-dealer or an affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
publicly resell or otherwise transfer that common stock under this prospectus;
or

 

(d)          loan or pledge common stock to a broker-dealer or affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus.

 

31

   

 



Exhibit A

 

Form of Joinder Agreement

 

ACKNOWLEDGMENT AND AGREEMENT

 

Joinder to Registration Rights Agreement

Relating to [Quartet Holdco Ltd.] Common Stock

 

The undersigned (the “Transferee”) wishes to receive, from _____________ (the
“Transferor”), __________ shares, par value $[0.01] per share, of common stock
(the “Common Stock”), of Quartet Holdco Ltd., a Delaware corporation (the
“Company”);

 

The Common Stock is subject to that certain Registration Rights Agreement, dated
as of [ ], 2012 and as further amended from time to time (the “Agreement”), by
and among the Company and certain investors named therein. Capitalized terms
used herein and not otherwise defined are given the meaning assigned to such
terms in the Agreement;

 

The Transferee has been given a copy of the Agreement and afforded ample
opportunity to read it, and the Transferee is thoroughly familiar with its
terms;

 

Pursuant to the terms of the Agreement, the Transferor is prohibited from
transferring the registration rights and requirements and related rights of
Holders conferred in the Agreement related to the Common Stock that constitutes
the Registrable Securities unless in compliance with the Agreement and in
accordance with Section 9(g) thereof. This Acknowledgment and Agreement
constitutes a joinder agreement as contemplated by Section 9(g) of the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and to induce the Transferor to transfer such Common Stock
to the Transferee and the Company to permit such transfer, the Transferee does
hereby acknowledge and agree that (i) the Transferee has been given a copy of
the Agreement and ample opportunity to read it, and is thoroughly familiar with
its terms, (ii) the Common Stock are subject to the terms and conditions set
forth in the Agreement and (iii) the Transferee shall become a party to the
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Agreement as though an original party thereto.

 

Signed this ____ day of _________, 20___,

 

      Transferee:         By:     Name:   Title:

 

32

 

